F I L E D
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                 JAN 30 2002
                            FOR THE TENTH CIRCUIT
                                                            PATRICK FISHER
                                                                      Clerk


In re:

ALLAN R. CRUMP and
SHIRLEY A. CRUMP,
                                                 No. 01-1069
               Debtors.                      (D.C. No. 94-Z-2530)
                                                   (D. Colo.)

ALLAN R. CRUMP,

               Plaintiff-Appellant,

         and

SHIRLEY A. CRUMP,

               Plaintiff,

v.

UNITED STATES OF AMERICA;
MICHAEL PIPPIN; JUDY PIPPIN,

               Defendants-Appellees,

         and

SALLY J. ZEMAN, Chapter 13
Trustee,

               Defendant.
                           ORDER AND JUDGMENT           *




Before KELLY , BALDOCK , and LUCERO , Circuit Judges.



      Appellant Allan R. Crump, proceeding pro se, appeals the district court’s

order affirming the bankruptcy court’s order quieting title in real property. The

property in question was Crump’s residence, which the Internal Revenue Service

(“IRS”) seized to pay his tax debt. At the IRS auction of Crump’s residence,

appellees Michael Pippin and Judy Pippin (“Pippins”) were the successful

bidders. Crump filed for bankruptcy on the eve of the auction, so the underlying

quiet title action was filed as an adversary proceeding in the bankruptcy court.

Following the bankruptcy court’s entry of a summary judgment that quieted the

title in the Pippins, Crump appealed to the district court. We review the district

court’s order affirming the bankruptcy court’s entry of summary judgment

and affirm.


*
  The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.

                                        -2-
      On appeal, Crump asserts that the sale of his residence was void because

the IRS failed to adhere strictly to the procedures dictated by statute. He claims

(1) service of the notices of seizure and sale did not comport with due process

because the notices were merely taped to the door of his residence, (2) the public

notice of the sale was not published in an appropriate publication, (3) the IRS

improperly changed the venue of the auction to a county other than the county in

which the property was located, and (4) the auction was conducted by an

unauthorized private party.

      “In reviewing the district court’s decision affirming the bankruptcy court’s

determination, this court will apply the same standards of review employed by

the district court. We, therefore, review de novo the bankruptcy court’s

decision granting appellee[s] summary judgment.”     Woodcock v. Chem. Bank

(In re Woodcock) , 144 F.3d 1340, 1342 (10th Cir. 1998) (citations omitted).

                                          I

      Appellant claims that service of the notices of seizure and sale did not

comply with 26 U.S.C. § 6335(a)–(b) and violated his due process rights. The

statute states the notices

      shall be given by the Secretary [of the Treasury] to the owner of the
      property . . . or shall be left at his usual place of abode or business if
      he has such within the internal revenue district where the seizure is
      made. If the owner cannot be readily located, or has no dwelling or
      place of business within such district, the notice may be mailed to his
      last known address.

                                         -3-
§ 6335(a); see also § 6335(b); 26 C.F.R. § 301.6335-1(a)–(b).

       Crump represents that he was neither served the notices personally, nor

were they left with any person of competent age and discretion. The IRS counters

that IRS Revenue Officer Sharon Quinn delivered the notices to the Crump

residence by placing them in an envelope and taping the envelope to the front

door of the residence on November 3, 1993. In response, Crump denies receiving

the notices and argues that the posting of the notices on the door of the property

does not satisfy the service requirements of 26 U.S.C. § 6335(a)–(b). He

maintains that this statute should be interpreted to require that the documents be

left with a person of competent age and discretion who resides at the abode. The

statute, however, does not require this, it only requires that the noticed “be left at

[the] usual place of abode . . . where the seizure is made.” 26 U.S.C. § 6335(a).

       To the extent Crump claims posting of notice can never comport with due

process requirements, the Supreme Court has rejected this position.     As noted in

Greene v. Lindsey ,

       [s]hort of providing personal service, then, posting notice on the door
       of a person's home would, in many or perhaps most instances,
       constitute not only a constitutionally acceptable means of service, but
       indeed a singularly appropriate and effective way of ensuring that a
       person who cannot conveniently be served personally is actually
       apprised of proceedings against him.

456 U.S. 444, 452–53 (1982). Crump does not allege that the posting of the

notices on the door of his residence was not a “   reliable means of acquainting

                                            -4-
interested parties of the fact that their rights are before the courts.” Id. at 454.

(internal quotations omitted). Absent such a showing, Crump has not

demonstrated that minimum standards of due process have been denied. Because

the IRS served the notices of seizure and sale as required by § 6335(a)–(b) and

Crump has not demonstrated a due process violation, summary judgment was

appropriate on this ground.

                                             II

       The Secretary is required to “cause a notification [of the sale] to be

published in some newspaper published or generally circulated within the county

wherein such seizure is made.” 26 U.S.C. § 6335(b). We are urged to conclude

that the auction sale was void because one public notice of the sale was not

published in a publication of general interest and the other was not published by

the Secretary of the Treasury. Notices were published in two newspapers,         The

Daily Journal and The Denver Post . Contending that The Daily Journal is aimed

at the construction trade, appellant complains that placing notice of the sale in

this publication did not comport with the statute because it is not a publication of

general interest. The notice published in     The Denver Post was inadequate,

according to Crump, because it was placed by the private firm that conducted the

auction rather than the Secretary. There is no dispute that    The Denver Post is a

newspaper of general interest and circulation.


                                            -5-
       The statute requires the Secretary to “     cause a notification to be published,”

it does not require that the Secretary actually place every notice. Accordingly,

publication in The Denver Post was sufficient. Furthermore, the bankruptcy court

took judicial notice that   The Daily Journal is published and generally circulated in

the county where the real property was seized. Therefore, publication in        The

Daily Journal also satisfied the statutory requirements of 26 U.S.C. § 6335(b).

We conclude that the notification of the sale was properly published.

                                            III

       Statutory requirements necessitate that “[t]he place of sale shall be within

the county in which the property is seized, except by special order of the

Secretary.” 26 U.S.C. § 6335(d). Regulations allow the relevant district director

to order the sale outside of the county where the property is located if it appears

that substantially higher bids could be obtained outside of the county. 26 C.F.R.

§ 301.6335-1(c)(1).

       The record refutes Crump’s claim that the IRS did not issue a “special

order” or determine that substantially higher bids could be obtained in a different

county. The authority to change the sale venue was properly delegated to the

group manager. By signing the notice of public auction sale, Form 2434, the

group manager authorized the sale of the Crump residence to take place in

a different county. (R. Vol. I, Doc. 24;     id. , Vol. II, Doc. 45, at 111.) The


                                             -6-
delegation order provides that signing a Form 2434 approves a sale outside the

county in which the property was seized. Accordingly, the Form 2434, together

with the delegation order, qualifies as the “special order” required by the statute.

Additionally, the IRS determined that the Crump residence would be “more likely

to receive higher bids and more money for the taxpayer’s interest” if it were put

in an upcoming auction in a different county. (R. Vol. I, Doc. 19, Ex. F.) This

statement satisfies the requirement that the district director conclude that

substantially higher bids may be obtained if the sale is held outside of the county

of seizure. No particular procedure or documentation is required. Therefore, the

sale in a county other than the county of seizure was authorized.

                                         IV

       Appellant contends that the seizure and sale of his property was void

because the auction was conducted by a private party, rather that the Secretary or

a delegate. The law does not require that the auction be conducted by the

Secretary or a delegate. Pertinent statutory provisions require only that the

Secretary “prescribe the manner and other conditions of the sale of property

seized by levy.” 26 U.S.C. § 6335(e)(2). The regulations prescribing the manner

and conditions of the sale do not prohibit the Secretary from using the services of

a private auctioneer.   See 26 C.F.R. § 301.6335-1(c). Accordingly, summary

judgment was appropriate on this ground.


                                          -7-
The judgment is AFFIRMED . The mandate shall issue forthwith.


                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                              -8-